HERSEY, Chief Judge.
Appellant was convicted of purchase of cocaine within 1,000 feet of a school and possession of the same cocaine. He committed these offenses on October 1, 1987. Carawan v. State, 515 So.2d 161 (Fla.1987), compels that we reverse the conviction for possession, a lesser-included offense of the crime of purchase of cocaine. Because appellant received a guidelines sentence, and because rule 3.988(g), Florida Rules of Criminal Procedure, shows that the vacation of the possession conviction does not affect the recommended range for sentencing on the primary offense, resen-tencing will not be necessary. Davis v. State, 562 So.2d 443 (Fla. 2d DCA 1990); Lewis v. State, 545 So.2d 427 (Fla. 2d DCA 1989), approved, 556 So.2d 1103 (Fla.1990). In all other respects we affirm.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
DOWNEY and GUNTHER, JJ., concur.